DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the parent application continuation information of application no. 16/550,528 should be provided in the first paragraph of the specification.  
Appropriate correction is required.

Claim Objections
Claims 11, 14, 15, 17, 18, and 20 are objected to because of the following informalities:  in line 1 of Claim 11, the first occurrence of the phrase “wherein the” should be deleted, in lines 1 of Claims 14 and 15, the claim dependencies should be changed to depend from independent Claim 13 in both instances, and in lines 1 of Claims 17, 18, and 20, the claim dependencies should all be changed to depend from independent Claim 16 in all instances.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11, 14, and 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 9, and 11 of prior U.S. Patent No. 11,125,290. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, 12, 13, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,125,290. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding Claim 1 of the instant application, Claim 1 of the ‘290 patent discloses all the features of Claim 1 of the instant application and further includes that the asymmetrical distribution of surface coating comprises a greater coverage of the width near the proximal end and a smaller coverage of the width near the distal end, with a gradual transition of the surface coating coverage along the length from the proximal end to the distal end.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the brake pad of the instant application with the claimed asymmetrical distribution of surface coating as claimed in the ‘290 patent so that the brake pad surface coating may be better formulated and cover a larger surface area to generate a transfer layer on a brake rotor faster than the friction lining alone.
	Regarding Claim 2 of the instant application, see Claim 2 of the ‘290 patent.
	Regarding Claim 3 of the instant application, see Claim 3 of the ‘290 patent.
	Regarding Claim 4 of the instant application, see Claim 4 of the ‘290 patent.
	Regarding Claim 5 of the instant application, see Claim 5 of the ‘290 patent.
	Regarding Claim 6 of the instant application, see Claim 6 of the ‘290 patent.
	Regarding Claim 9 of the instant application, see Claim 7 of the ‘290 patent.
	Regarding Claim 12 of the instant application, see Claim 8 of the ‘290 patent.
Regarding Claim 13 of the instant application, Claim 9 of the ‘290 patent discloses all the features of Claim 13 of the instant application and further includes that the asymmetrical distribution of surface coating comprises a greater coverage of the width near the proximal end and a smaller coverage of the width near the distal end, with a gradual transition of the surface coating coverage along the length from the proximal end to the distal end.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the brake pad of the instant application with the claimed asymmetrical distribution of surface coating as claimed in the ‘290 patent so that the brake pad surface coating may be better formulated and cover a larger surface area to generate a transfer layer on a brake rotor faster than the friction lining alone.
	Regarding Claim 15 of the instant application, see Claim 10 of the ‘290 patent.
	Regarding Claim 16 of the instant application, Claim 11 of the ‘290 patent discloses all the features of Claim 16 of the instant application and further includes that
the asymmetrical distribution of surface coating comprises a greater coverage of the width near the proximal end and a smaller coverage of the width near the distal end, with a gradual transition of the surface coating coverage along the length from the proximal end to the distal end.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the brake pad of the instant application with the claimed asymmetrical distribution of surface coating as claimed in the ‘290 patent so that the brake pad surface coating may be better formulated and cover a larger surface area to generate a transfer layer on a brake rotor faster than the friction lining alone.
	Regarding Claim 17 of the instant application, see Claim 12 of the ‘290 patent.
	Regarding Claim 18 of the instant application, see Claim 13 of the ‘290 patent.
Regarding Claim 19 of the instant application, see Claim 14 of the ‘290 patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 13, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,585,089 to Parker.
	Regarding Claim 1, Parker discloses a brake pad 10 (see Figures 1, 1B, and 1C) having all the features of the instant invention including: a back plate 20 having a
mounting surface (see Figure 1), a friction lining 22 having a tribological surface 16 and
coupled to the mounting surface such that the tribological surface 16 is parallel to the
mounting surface within a specified tolerance (see Figures 1, 1B, and 1C), and a
surface coating 32 affixed to the tribological surface 16, the surface coating 32 being
configured to establish tribological contact of the brake pad 10 with a brake rotor 12
(see column 3 lines 44-56), wherein the surface coating 32 is affixed to the tribological
surface 16 using an adhesive 26 (see column 3 lines 44-56), the surface coating 32
having a predetermined design (see Figure 1 and the striped design of coating 32), and
wherein the surface coating 32 is configured to create a transfer layer 27 of material
onto the brake rotor 12 during tribological contact of the brake pad 10 and the brake
rotor 12 (see Figure 1C, column 3 lines 56-59, and column 4 lines 49-52).
	Regarding Claim 3, Parker further discloses that the predetermined design of the surface coating 32 comprises a geometric pattern (see Figures 1 and 4).
	Regarding Claim 4, Parker further discloses that the geometric pattern comprises a repeating pattern of polygonal shapes (see Figure 1 and the stripes of coating 32 which are polygonal in shape).
	Regarding Claim 13, see Claim 1 above and further note that Parker also
discloses that the surface coating 32 is visually distinct from the friction lining 22 (as
depicted in Figure 1 by the striped pattern of coating 32 which is visibly distinct from the lining portion 22).
	Regarding Claim 16, see Claims 1 and 13 above.
	Regarding Claim 18, see Claims 3 and 4 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 5-10, 12, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,585,089 to Parker.
	Regarding Claim 2, Parker discloses most all the features of the instant invention as applied above, except for the predetermined design of the surface coating being created via a stamping operation using a plate featuring the predetermined design.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have created the predetermined design of the
surface coating of Parker via a stamping operation using a plate with the predetermined
design as a matter of design preference dependent upon the manufacturing constraints
of the brake pad, associated manufacturing costs, and equipment availability for
constructing the brake pad.
	Regarding Claim 5, Parker does not disclose that the geometric pattern of the
surface coating comprises a repeating pattern of hexagonal shapes.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have created the geometric pattern of the surface
coating of Parker to comprise a repeating pattern of hexagonal shapes as a matter of
design preference dependent upon the desired amount of coating on the brake pad to
provide the optimum amount of frictional engagement with the rotor.

	Regarding Claim 6, Parker does not disclose that the geometric pattern of the
surface coating comprises a repeating pattern of elliptical shapes.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have created the geometric pattern of the surface
coating of Parker to comprise a repeating pattern of elliptical shapes as a matter of
design preference dependent upon the desired amount of coating on the brake pad to
provide the optimum amount of frictional engagement with the rotor.
	Regarding Claim 7, Parker does not disclose that the geometric pattern comprises a repeating pattern of concentrically arranged circular sections.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have created the geometric pattern of the surface
coating of Parker to comprise a repeating pattern of concentrically arranged circular sections as a matter of design preference dependent upon the desired amount of coating on the brake pad to provide the optimum amount of frictional engagement with the rotor.
	Regarding Claim 8, Parker does not disclose that the geometric pattern comprises a repeating zig-zag pattern.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have created the geometric pattern of the surface
coating of Parker to comprise a repeating zig-zag pattern as a matter of
design preference dependent upon the desired amount of coating on the brake pad to
provide the optimum amount of frictional engagement with the rotor.

	Regarding Claim 9, Parker does not disclose that the geometric pattern comprises a repeating pattern having at least two different repeated shapes within the pattern.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have created the geometric pattern of the surface
coating of Parker to comprise a repeating pattern having at least two different repeated shapes within the pattern as a matter of design preference dependent upon the desired amount of coating on the brake pad to provide the optimum amount of frictional engagement with the rotor.
	Regarding Claim 10, Parker does not disclose that the predetermined design of the surface coating incorporates one or more of a graphic design, text, or a photo-realistic image.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have created the predetermined design of the surface coating of Parker to incorporate one or more of a graphic design, text, or photo-realistic image as a matter of design preference dependent upon the desired amount of coating on the brake pad to provide the optimum amount of frictional engagement with the rotor and if the brake pad is to display a brand logo or manufacturer insignia.
	Regarding Claim 12, Parker does not disclose that the adhesive has a specified curing time of no longer than 180 seconds.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the adhesive of Parker to have a specified curing time of no longer than 180 seconds as a matter of design preference dependent upon the desired type of adhesive used to adequately adhere the coating to the tribological surface.
	Regarding Claim 15, see Claim 12 above. 
	Regarding Claim 17, see Claim 2 above.
	Regarding Claim 19, see Claim 9 above.

Allowable Subject Matter
Claims 11, 14, and 20 are rejected as outlined above, but would be allowable if rewritten to overcome their double patenting rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,407,035 to Cole et al., U.S. Patent No. 6,109,399 to Crawford et al., U.S. Patent No. 7,320,386 to Kulis, Jr. et al., Design Patent No. D612,780 to Liu et al., Design Patent No. D624,859 to Kahan et al., U.S. Patent No. 8,960,378 to Moore, U.S. Patent No. 10,690,201 to Mohseni et al., and U.S. Patent No. 11,428,281 to Mohseni et al all disclose brake pads similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        10/04/22